DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
 
Claims 1-11, 13-15 and 18-23 are pending in this application, Claims 1-11, 13
and 14 are acknowledged as withdrawn, Claims 15 and 18-23 were examined on their
merits.

The rejection of Claims 15 and 18-23 under 35 U.S.C. § 112(a) or 35 U.S.C.
§112 (pre-AlA), first paragraph, as failing to comply with the written description
Requirement/New Matter has been withdrawn. 


mesenchymal stem cells (MSCs) with an effective amount of extracellular vesicles from
MSCs to produce populations of MSCs and extracellular vesicles from MSCs.  The Examiner notes that the disclosure broadly teaches obtaining MSCs and
extracellular vesicles (EVs) thereof (Pg. 5, Paragraph [0053] and Pg. 10, Paragraph [0118]) and broadly the administration of MSCs and/or EVs (Pg. 6, Paragraph [0060]).  The Examiner notes that the Specification provides a general, non-limiting definition for “effective amount” (See Pg. 4, Paragraph [0039]).  The Examiner notes that any administration in the Examples is limited to the administration of MSCs alone.  However, the Examiner’s position is that there is at least implicit support for the step of combining to separate populations of MSCs and EVs obtained therefrom.  Thus, the limitation was described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Response to Arguments

Applicant’s arguments, see Remarks, filed 08/25/2021, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 


et al. (2013) and Lange et al. (2007), as evidenced by Mitsialis et al. (US 2014/0065240 A1), of record, Hafner et al. (US 6,436,970 B1), of record, Lee et al. (2008), of record, Guo et al. (2013), of record, and Dushianthan et al. (2011), of record, and as evidenced by Tan et al. (2013), of record, Park et al. (2007), of record and Doyle et al. (2019), of record, is withdrawn in view of the new rejections herein.

Response to Arguments

Applicant's arguments filed 08/25/2021 have been fully considered but they are not persuasive. 

The Examiner notes that the arguments filed 08/25/2021 with regard to the obviousness type rejection are essentially the same as those submitted on 05/17/2021.

The Examiner previously addressed those arguments in the Final Action filed 05/25/2021.

Claim Objections

Claim 15 is objected to because of the following informalities:  “populations” should be changed to “population”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18-23 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 15 recites, in part, “mixing…with an effective amount of extracellular vesicles from MSCs…”.  The Examiner notes that the Specification provides a general, non-limiting definition for “effective amount” but does not describe what such an amount would be with regard to EVs (See Pg. 4, Paragraph [0039]).  The Specification does provide examples of what would constitute an “effective amount” of MSCs, see for example, Pg. 7, Paragraph [0078] and Pg. 10, Paragraph [0112].  
in vivo treatments (about 106 or 2 x 106 cells per kg subject weight), see for example, Pg. 11, Paragraph [0130] and Pg. 12, Paragraph [0135].  Neither the claims nor the disclosure provides any teaching or suggestion recognizable by the ordinary artisan as to what would constitute an effective amount of EVs obtained from MSCs.  Claims 18-23 are rejected as being dependent upon rejected Claim 15.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 20-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Stewart (US 2003/0118567 A1) in view of Penfornis et al. (2013) and Lange et al. (2007), and Mitsialis et al. (US 2014/0065240 A1), Hafner et al. (US 6,436,970 B1), Lee et al. (2008), of record, and Suresh et al. (2005), and as evidenced by Park et al. (2007), Tan et al. (2013), Guo et al. (2013) and Dushianthan et al. (2011), all of record.




wherein the disease is an inflammatory disease (Pg. 33, Claim 4); wherein the inflammatory disease is Adult/Acute Respiratory Distress Syndrome (ARDS) (Pg. 20, Claims 6 and 8);
wherein the cells are injected by central venous injection (Swan-Ganz catheter) into the right atrium of the heart (Pg. 4, Paragraph [0055]), and reading on Claim 15 in part, 21 and 22.

It would be inherent in the method of Stewart that the MSCs would be administered in an “effective” amount if the administered amount treats the ARDS in the subject.

It is an inherent property of MSCs of the prior art that they would have the same antigen profile recited in the claims, as evidenced by Mitsialis et al. which teaches that MSCs are positive for CD73, CD90 and CD105, and negative for CD34, CD14 and CD3 (Pg. 6, Paragraph [0064)).



15;
wherein the subject to be treated has elevated levels of at least one of the following microRNAs (miRs): miR-409-3P, miR-886-5P, miR-324-3P, miR-222, miR- 125A-5P, miR-339-3P, and/or miR-155, as required by Claim 20;
wherein the MSCs are positive for IGFBP3, as required by Claim 21;
or wherein the extracellular vesicle population displays the following order of polypeptide abundance serotransferrin < annexin A2, as required by Claim 23.

Mitsialis et al. teaches a method of treating a subject having a lung disease/injury by administering an effective amount of isolated MSC exosomes (EVs) wherein the lung injury is ARDS (Pg. 16, Claims 9 and 18).

Penfornis et al. teaches serum deprived MSCs secrete IGFBP-3 in exosomes (EVs), therefore the MSCs themselves must be positive for IGFBP-3 as well as the exosomes (Pg. 2, Lines 4-6), reading on Claims 15 in part, and 21.




et al. teaches that culturing human bone marrow MSCs in animal serum
can cause immunogenicity and carries a risk of contamination and teaches culturing MSC in animal serum-free medium containing platelet lysate (Pg. 18, Abstract and Pg. 2, Column 1, Lines 7-18).

Suresh et al. teaches that the principle behind combination therapy is to combine drugs with different mechanisms of action to increase efficacy, while maintaining a favorable side effect/toxicity profile, analogous to the use of combination cytotoxic treatment in oncology (Pg. 1252, Column 1, Lines 33-38).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to combine the individually taught method of Stewart of treating ARDS in a subject by administering a population of MSCs to the subject with the individually taught method of treating ARDS in a subject by administering an effective amount of isolated EVs from MSCs as taught by Mitsialis et al. to form a combination therapy for treating ARDS because this is no more than the combination of two separately known methods of treating ARDS into a single combined method for the same purpose.  





The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results;

et al. the principle behind combination therapy is to combine drugs with different mechanisms of action to increase efficacy.  There would have been a reasonable expectation of success in making this combination because both Stewart and Mitsialis et al. are drawn to the same field of endeavor, that is, the therapeutic treatment of ARDS.







It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method of Stewart and Mitsialis et al. of treating ARDS in by injecting a mixture of bone marrow derived MSCs and EVs from MSCs into the right atrium of the heart to use the serum deprived MSCs of Penfornis et al. because this is no more than the application of a known technique (serum deprivation of MSCs) to improve a similar product (bone marrow derived MSC) in the same way to obtain predictable results (treatment of ARDS in a subject).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the before the effective filing date of the claimed
invention would have been motivated to make this substitution because the
serum deprived MSC of Penfornis et al. would be less immunogenic and less likely to
carry contamination as taught by Lange et al. above.  There would have been a reasonable expectation of success in making this substitution because the method of Stewart is not limited to any particular type of bone marrow derived MSC and Penfornis et al. teaches a specific type of MSC which would reasonably be expected to function in the method of Stewart.
With regard to Claims 18, although Stewart in view of Mitsialis et al. and Penfornis et al. do not expressly state that the subject being treated for ARDS is eligible for and/or is receiving extra-corporeal membranous oxygenation (ECMO) treatment; and the subject to be treated has elevated levels of at least one of: miR-409-3P, MI R-S86-5P, miR-324~3P, miR-222, miR-125A-5P, miR339~3P, and/or miR-155, it is inherent in the combined method of Stewart, Mitsialis et al. and Penfornis et al. that a subject with ARDS would be "eligible" to receive ECMO treatment as Hafner et al., teaches that the therapy tor ARDS consists of the earliest possible application of different forms of ventilation, raising the oxygen concentration of the respiratory air, up to ECMO (Column 1, Lines 48-56).  Therefore, a subject with ARDS would be eligible for treatment with a known ARDS treatment, such as ECMO.

With regard to Claim 19, wherein the subject being treated for ARDS has elevated levels of caspase-cleaved cytokeratin-18 (cck-18); it is inherent in the combined method of Stewart, Mitsialis et al. and Penfornis et al. that a subject with et al. teaches that bronchoalveolar lavage (BAL) fluid caspase-cleaved CK-18 levels of ARDS patients was higher than controls, reflecting increased epithelial apoptosis (Pg. 464, Abstract). Therefore, it appears to be a characteristic property that a subject with ARDS would have elevated levels of caspase-cleaved CK-18.


With regard to Claims 20, although Stewart in view of Mitsialis et al. and Penfornis et al. do not expressly state that the subject to be treated has elevated levels of at least one of: miR-409-3P, MI R-S86-5P, miR-324~3P, miR-222, miR-125A-5P, miR339~3P, and/or miR-155, it is inherent that a subject with ARDS would have elevated levels of miR-155 as Guo et al. teaches that expression of MiR-155 is elevated in Acute Lung Injury (ALI) (Pg. 4337, Column 2, Lines 33-34) and Dushianthan et al. teaches that ALI is a milder form of ARDS (Pg. 612, Column 1, Lines 1-2). Therefore, it appears to be a characteristic property that subject with ARDS have elevated levels of miR-155.

With regard to Claim 23, it would be further inherent in the method of Stewart and Mitsialis et al. that the MSCs and secreted exosomes thereof would display the following order of polypeptide abundance serotransferrin < annexin A2 because this is a characteristic property of naturally occurring and/or cultured MSCs.  The Specification teaches that the claimed profile of MSC and/or EVs derived therefrom are "... may be detected/assessed either at the point of obtaining the material from a donor, at various time points during the expansion/culturing of the MSCs prior to clinical application, at various time points after the cells have been cultured in vitro, and/or at the point when it is time to administer the MSCs and/or extracellular vesicles to a patient to be treated.” Therefore, as the MSCs inherently secrete EVs/exosomes as taught by the prior art, the administration of the MSC and their secreted exosomes/EVs would also inherently possess the claimed characteristic polypeptide abundance.  
Further, Tan et al. (2013), of record, teaches that MSCs are capable of transferring uptake and secreting exosomes expressing transferrin (Pg. 1, Abstract) while Park et al. (2007) teaches that MSCs contain Annexin A2 as part of their proteome (Pg. 2886, Table 2).  Therefore, there is evidentiary basis for a finding of inherency that the exosomes secreted by the MSC of Mitsialis et al. would display the following order of polypeptide abundance serotransferrin < annexin A2, as the polypeptides were known to be present in MSCs and/or MSC secreted exosomes.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        09/02/2021